DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3, 6-11, 13, and 17-20 have been cancelled. Claims 1-2, 5, 11-12, 14-16, and 21-31 are pending for examination.

Response to Arguments
Applicant argues that Claim 5 recites, "a spatial light modulator configured to produce patterned light in accordance with the illumination light; a first sensor; a second sensor; an optical device coupled to the first sensor and to the second sensor, the optical device configured to: receive a reflection of the patterned light; direct a first portion of the reflection having a first characteristic to the first sensor; and direct a second portion of the reflection having a second characteristic to the second sensor." And that Leshem does not disclose at least these claim limitations.
Examiner respectfully disagrees. In [0140] of Leshem, “optical element 604 is configured to impose some form of modulation on the light received from sample 114 and/or a fiducial marking in proximity to sample 114, as described herein. The modulation may be imposed on the phase, the frequency, the amplitude, or the polarization of the beam. In the configuration illustrated in FIG. 6E, microscope 100 may include a dynamic optical element, such as spatial light modulator (SLM) that may dynamically change the modulation.” Clearly, the structured pattern, the light received from sample 114 and/or a fiducial marking, is reflected from the spatial light modulator. The fiducial marking are interpreted as a structured pattern and Leshem discloses capturing a first and second images having different characteristics. In [0187] Leshem discloses that the various embodiments disclosed therein are not to be limited to the example are combinations are enabled. 

Applicant argues that Muller and Kempf, taken alone or in combination, do not teach or suggest “apply an inverse filter to the combined image, to produce a filtered image; and perform triangulation between the structured light image and the filtered image to perform object detection.”
Examiner respectfully disagrees. The teaching of Muller discloses “[0014] Triangulation-based depth profiling can be performed using the CMOS rolling shutter and projector operated in structured light mode by varying the temporal or spatial offset between the start of the sensor frame relative to the start of the projected patterns.” And further in [0019] “In a triangulation-based imaging system that uses projected line patterns that are synchronized to the rolling shutter exposure of a CMOS camera, the rolling shutter acts as a spatial filter to remove light return from different target depths.” It is interpreted by the examiner that the CMOS rolling shutter disclosed in [0014] is further clarified by [0019] to include a filtered image. The secondary prior art of Kempf is teaching the specific filtering. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 5, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leshem (US 20180120553 A1).

Regarding claim 5, Leshem teaches a system comprising: 
a light source configured to provide illumination light ([0140] According to yet another embodiment that may be implemented in the configurations of FIG. 6E and FIG. 6F, microscope 100 may include illumination assembly 110); 
a spatial light modulator configured to produce patterned light in accordance with the Appl. No.: 15/826,181Page 2 of 13 Amendment - 111 TI-76012illumination light (In this embodiment, optical element 604 is configured to impose some form of modulation on the light received from sample 114 and/or a fiducial marking in proximity to sample 114, as described herein. The modulation may be imposed on the phase, the frequency, the amplitude, or the polarization of the beam. [0140]); 
a first sensor (Fig. 6F first image sensor 200A and second image sensor); 
a second sensor (Fig. 6F first image sensor 200A and second image sensor); 
an optical device coupled to the first sensor and to the second sensor (an optical element 604, and at least one image sensor 200. [0140]), the optical device configured to: 
receive a reflection of the patterned light (the different illumination conditions may include different illumination patterns. [0107]); 
direct a first portion of the reflection having a first characteristic to the first sensor (the different illumination conditions may include different wavelengths. In yet another example, illumination assembly 110 may configured to use a number of light sources at predetermined times. In this case, the different illumination conditions may include different illumination patterns. Accordingly and consistent with the present disclosure, the different illumination conditions may be selected from a group including: different durations, different intensities, different positions, different illumination angles, different illumination patterns, different wavelengths, or any combination thereof. [0107]); and 
direct a second portion of the reflection having a second characteristic to the second sensor (processor 106 may acquire, from first image sensor 200A, a first image for each illumination condition; acquire, from second image sensor 200B, a second image different from the first image for each illumination condition; [0147]); 
wherein the first sensor is configured to produce a first image in accordance with the first portion of the reflection and the second sensor is configured to produce a second image in accordance with the second portion of the reflection (processor 106 may acquire, from first image sensor 200A, a first image for each illumination condition; acquire, from second image sensor 200B, a second image different from the first image for each illumination condition; [0147]); and 
a processor coupled to the first sensor and to the second sensor, the processor configured to combine the first image and the second image to produce a combined image ([0135] At step 506, processor 106 may aggregate the image data determined from images captured under a plurality of illumination conditions to form a combined complex image.).  

Regarding claim 11,  Leshem teaches the system of claim 5, wherein the optical device comprises a prism, wherein the first characteristic is a first polarization and the second characteristic is a second polarization (The modulation may be imposed on the phase, the frequency, the amplitude, or the polarization of the beam. [0140]).

Leshem teaches the system of claim 5, wherein  wherein the optical device comprises a prism, wherein the first characteristic is a first frequency and the second characteristic is a second frequency (The modulation may be imposed on the phase, the frequency, the amplitude, or the polarization of the beam. [0140]).

 
Regarding claim 14,  Leshem teaches the system of claim 5, wherein  wherein the first sensor and the second sensor are sensor arrays (Examples of an image capture device include a CCD camera, a CMOS camera, a photo sensor array, a video camera, a mobile phone equipped with a camera, etc. [0102]).

Regarding claim 15,  Leshem teaches the system of claim 5, wherein  wherein the first and second sensors are photodiodes (Examples of an image capture device include a CCD camera, a CMOS camera, a photo sensor array, a video camera, a mobile phone equipped with a camera, etc. [0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 20150215547 A1) in view of Kempf (US 20160037147 A1).

Muller teaches a system comprising: 
a controller configured to provide a structured light image (The projector is configured to operate in its structured light mode to display a series of adjacent line patterns on a target [0021].);
a processor coupled to the controller, the processor configured to: 
receive a first image of a first reflection of the structured light image (the pixel array detector 33 can be used to detect a first image that has a periodic variation in spatial intensity. [0027]); 
receive a second image of a second reflection of the structured light image, the second reflection of the structured light image spatially offset from the first reflection of the structured light image (A new sequence of illumination patterns is then projected onto the target, with a spatial offset in the lines that is equal to one third of the line width. The trigger delay on the pixel array detector 33 is adjusted by one third of the pattern period, 0.167 msec, and a second image is obtained. This second image will also have a periodic variation in spatial intensity, but with its phase shifted by 60 degrees [0027].); 
produce a combined image in accordance with the first image and the second image (With two or more images obtained with spatially shifted fringe patterns, the images are combined to form a composite image [0021]);
and 
perform triangulation between the structured light image and the filtered image to perform object detection ([0014] Triangulation-based depth profiling can be performed using the CMOS rolling shutter and projector operated in structured light mode by varying the temporal or spatial offset between the start of the sensor frame relative to the start of the projected patterns.).
Muller does not teach the following limitations however, Kempf teaches apply an inverse filter to the combined image, to produce a filtered image ([0068] Again referring to FIG. 9, block 905 labeled "Apply Inverse Filter" performs an inverse filter function to compensate for the overlap in the two sub-images that will be formed, such as is described above and illustrated in FIGS. 7A, 7B, and 7C.);
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kempf and apply them to Muller. One would be motivated as such as to provide the higher resolution images to the viewer without visible artifacts, and without significant added costs, is therefore needed (Kempf [0012]).

Regarding claim 2, Muller in view of Kempf teaches the system of claim 1, Kempf teaches wherein the first image and the second image are offset by one-half pixel in a first direction and one-half pixel in a second direction perpendicular to the first direction (offset is an offset approximately half of a width and half of a height of one of the pixels [claim 12].).  the same motivation used in claim 1 is applicable.
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leshem (US 20180120553 A1) in view of Muller (US 20150215547 A1).


Regarding claim 21,  Leshem teaches the system of claim 11. Leshem does not teach the following limitations, however, Kempf teaches wherein the first portion of the reflection is P polarized and the second portion of the reflection is S polarized (The light comes into the bottom half of the PBS 1407 and is split into its two polarizations (s-pol and p-pol). These two polarizations are relayed up to the DMDs 1413, 1415 by the TIR or RTIR prisms 1411, 1417. [0078]).
Kempf and apply them to Leshem. One would be motivated as such as to provide the higher resolution images to the viewer without visible artifacts, and without significant added costs, is therefore needed (Kempf [0012]).

Claims 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Leshem (US 20180120553 A1) in view of Kempf (US 20160037147 A1).

Regarding claim 22,  Leshem teaches the system of claim 5. Leshem does not teach the following limitations, however, Kempf teaches wherein the optical device comprises a dichroic beam splitter ([0043] In the particular example shown in FIG. 1, a pair of dichroic elements 451, 452 are used to form a "fan" dichroic element 45. The two elements each have a corresponding dichroic film or plate 451a, 452a that reflects or transmits light.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kempf and apply them to Leshem. One would be motivated as such as to provide the higher resolution images to the viewer without visible artifacts, and without significant added costs, is therefore needed (Kempf [0012]).

Regarding claim 23,  Leshem teaches the system of claim 5. Leshem does not teach the following limitations, however, Kempf teaches wherein the optical device comprises a digital micromirror device (DIMD) ([0046] Mirror 61 is provided and in this particular example arrangement, folds the illumination light path. This reflective fold mirror also enables the illumination light rays to reach the spatial light modulator 73 (which in this example is shown implemented by a digital micro-mirror device or " DMD") at an angle.).
Kempf and apply them to Leshem. One would be motivated as such as to provide the higher resolution images to the viewer without visible artifacts, and without significant added costs, is therefore needed (Kempf [0012]).

Regarding claim 25,  Leshem teaches the system of claim 5. Leshem does not teach the following limitations, however, Kempf teaches wherein the processor is further configured to apply an inverse filter to the combined image (([0068] Again referring to FIG. 9, block 905 labeled "Apply Inverse Filter" performs an inverse filter function to compensate for the overlap in the two sub-images that will be formed, such as is described above and illustrated in FIGS. 7A, 7B, and 7C.);).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kempf and apply them to Leshem. One would be motivated as such as to provide the higher resolution images to the viewer without visible artifacts, and without significant added costs, is therefore needed (Kempf [0012]).

Regarding claim 26,  Leshem teaches the system of claim 5. Leshem does not teach the following limitations, however, Kempf teaches wherein the processor is further configured to apply an inverse filter to the combined image ([0068] Again referring to FIG. 9, block 905 labeled "Apply Inverse Filter" performs an inverse filter function to compensate for the overlap in the two sub-images that will be formed, such as is described above and illustrated in FIGS. 7A, 7B, and 7C.);
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kempf and apply them to Leshem. (Kempf [0012]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leshem (US 20180120553 A1) in view of Kempf (US 20160037147 A1) further in view of Muller.
Regarding claim 24,  Leshem in view of Kempf teaches the system of claim 23. Leshem in view of Kempf does not teach the following limitations, however, Muller teaches
wherein the DMD is configured to direct the first portion of the reflection to the first sensor during a first time period and to direct the second portion of the reflection to the second sensor during a second time period (To project an image comprising multiple overlapping colors and intensity levels, for example 24-bit RGB images, the DMD rapidly projects a series of 24 bit plane images. These bit plane images, each called an illumination pattern, can be set to have adjustable pattern periods and illumination exposure times to produce a desired image or video on a target. For example, to obtain 8-bit intensity shading, the projector's DMD is typically configured to display 8 bit plane illumination patterns. Each illumination exposure time and pattern period is typically set to be a factor of two greater than the previous pattern, so that the combined 8 illumination pattern intensity at the target can be set to 256 different levels for each micromirror array element in the DMD. [0002]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Muller and apply them to Leshem. One would be motivated as such as to remove unwanted scattered light and other artifacts from the resulting images (Muller: [0011]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Arieli (US 20050007603 A1) in view of Leshem.

Regarding claim 29, Arieli teaches a system comprising: 
a light source configured to provide illumination light (As seen in FIG. 4, light is projected from a line light source 400 through an object 402. [0141]); 
a spatial light modulator optically coupled to the light source, the spatial light modulator configured to produce patterned light in accordance with the illumination light ([0054] In accordance with yet another preferred embodiment of the present invention the optical system includes a spatial light modulator (SLM) including a central inactive area and a peripheral active area.); 
a sensor (A second lens 408 is arranged so as to image the wavefront onto a detector 410, such as a camera or CCD detector. [0141]); and 
a movable plate optically coupled to the sensor (As seen in FIG. 15, a reflective spatial light modulator comprises a moveable mirror 1502 placed under a mirror 1506 with a hole in it. [0215]), the movable plate configured to: 
receive a reflection of the patterned light ([0077] Preferably, the stripes are generally linear. Additionally, the step of projecting stripes includes illuminating the object via a grating. Alternatively or additionally, the step of projecting stripes includes using a plurality of coherent illumination sources to illuminate the object, thereby to generate an interference pattern on the object.); 
direct a first portion of the reflection of the patterned light to the sensor with a first offset during a first time period (When a specific phase change is required, the appropriate area of the movable phase plate is inserted in the optical path of the system. [0214]); and 
direct a second portion of the reflection of the patterned light to the sensor with a second offset during a second period of time, wherein the second offset is different from the first offset (When a specific phase change is required, the appropriate area of the movable phase plate is inserted in the optical path of the system. [0214]); wherein 
Arieli does not teach the following limitations, however, Leshem teaches the sensor is configured to produce a first image responsive to the first portion of the reflection and to produce a second image responsive to the second portion of the reflection (first representation 300 is captured as a first image and second representation 302 is captured as a second image. Both images may be overlaid on top of each other and shown as a single image or used for calculations together. [0117]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Leshem an apply them to Arieli. One would be motivated as such as to form a clear and sharply defined image of sample

Allowable Subject Matter
Claims 4, 16, 25, 27, 28, 30-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486